DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/17/21 has been considered and entered.  Claims 1-14,16 and 26-47 have been canceled.  Claims 15 and 17-25 remain in the application and are the only claims remaining for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 2/17/21, the 35 USC 112 and 103 rejections have been withdrawn, however, the following rejection has been necessitated by the amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) further in combination with Beavers et al. (2012/0273439) and Howard et al. (6,485,616) further in combination with McCullough .
Legein et al. (2012/0296032) teaches a coated electronic device having a polymeric coating applied thereto for protection purposes (abstract).  Legein et al. (2012/0296032) teaches a plurality of devices (104a-104d) located in a chamber (102) to be coated with the polymeric coating (Fig. 1 and [0029]-[0030]).  Prior to coating the devices can be pretreated by degassing to remove trapped gases or a liquid allowing for improved bonding between coating and surface of devices [0039].  Legein et al. (2012/0296032) also teaches plasma cleaning and etching as pretreatments prior to coating [0033]-[0039].
Legein et al. (2012/0296032) fails to teach the pretreatment to include laser etching along with the disclosed plasma cleaning and etching.
Gautam et al. (2014/0357782) teaches mobile electronic devices subsequent to coating are treated to improve adhesion of the subsequent coating by roughening the surface with chemical etching including plasma and also laser [0074].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Legein et al. (2012/0296032) process to substituted one pretreatment for another and include a pretreatment with laser etching for the plasma cleaning and general etching as evidenced by Gautam et al. (2014/0357782) with the expectation of achieving similar success, i.e. roughened surface to improve adhesion of subsequent coating thereon. 

Elger (2002/0102865) teaches a plant for producing semiconductor products whereby a plurality of production and measuring units are provided and interconnected with a conveyor system (abstract).  Elger (2002/0102865) teaches this system being used for a large number of units with various processes including cleaning, wet chemical, etching, deposition, etc. [0003].  Elger (2002/0102865) teaches using racks and rack servers to handle and move the units from the different processing chambers [0021] and [0049]-[0059].  
Therefore it would have been obvious for one skilled in the art before the effective date of the claimed invention to have modified Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) process to include a rack and conveyor system to move components between processing stations as evidenced by Elger (2002/0102865) with the expectation of achieving improved processing of the plurality of components.  
Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) fail to teach a rack for the devices and transporting those to the treatment stations and treating while remaining on the rack.
Beavers et al. (2012/0273439) teaches a rack and conveyor system whereby a large number of workpieces such as components are mounted on hooks for transportation through a series of stations including cleaning, coating, drying, etc. [0006],[0056].

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) to utilize a rack system for transporting and treating the components and rotating while on rack/platen as evidenced by Beavers et al. (2012/0273439) and Howard et al. (6,485,616) with the expectation for achieving similar success, i.e. treating a large number of components at a single time to reduce throughput.
Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) further in combination with Beavers et al. (2012/0273439) and Howard et al. (6,485,616) fails to teach the polymer protective coating being parylene and removing unwanted parylene coating by pulsed laser ablation.
McCullough et al. (6,389,690) teaches method of coating printed circuit board with parylene coating and a second coating of corrosion inhibiting viscous fluid to produce a conformal coating which is sealed and corrosion resistant (abstract). 
Martin, III et al. (2009/0263641) teaches a deposition chamber whereby parylene coatings are formed on electronic components whereby the supply system is located at an elevation higher than the deposition chamber ([0004] and Fig. 2).
Schaffer et al. (2012/0058676) teaches inductive devices whereby a protective parylene coating is applied and subsequently removed in areas where the devise is 
Therefore it would have been obvious for one skilled in the art before the effective date of the claimed invention to have modified Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) further in combination with Beavers et al. (2012/0273439) and Howard et al. (6,485,616) by utilizing a protective including a parylene as evidenced by McCullough et al. (6,389,690) and locating the supply system at a higher elevation than the coating chamber as evidenced by Martin, III et al. (2009/0263641) and removing the unwanted areas of coating as evidenced by Schaffer et al. (2012/0058676) with the expectation achieving an improved protected device.
Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) further in combination with Beavers et al. (2012/0273439) and Howard et al. (6,485,616) further in combination with McCullough et al. (6,389,690) and Martin, III et al. (2009/0263641) and Schaffer et al. (2012/0058676) fail to teach the coating location having entry and exit doors isolating device from environment and the track passing through the doors and using a stop valve and closing the entry/exit doors to allow for pressurizing the chamber.
Yasar et al. (6,183,615) teaches a transport system whereby a track is used to supply substrate(s) to evacuated housings in series whereby the track extends along and through the serially connected housings (12a-12e) wherein isolation valves allow for pressurizing the housings (abstract and col. 3, line 60 – col. 4, line 50) and Terashima et 
Therefore it would have been obvious for one skilled in the art at the time of the invention to have modified Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) further in combination with Beavers et al. (2012/0273439) and Howard et al. (6,485,616) further in combination with McCullough et al. (6,389,690) and Martin, III et al. (2009/0263641) and Schaffer et al. (2012/0058676) apparatus to include an entry and exit door with track running through so as pressurize the chamber and using gate valves to supply the gases when the loadlocks are activated to pressurize the chambers as evidenced by Yasar et al. (6,183,615) and Terashima et al. (2010/0297786) with the expectation of preventing contamination thereof the coating.
Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) further in combination with Beavers et al. (2012/0273439) and Howard et al. (6,485,616) further in combination with McCullough et al. (6,389,690) and Martin, III et al. (2009/0263641) and Schaffer et al. (2012/0058676) still further in combination with Yasar et al. (6,183,615) and Terashima et al. (2010/0297786) fail to specifically teach closing entry door to deposition chamber to hold pressure, open the stop and control valves between the coating chamber and the supply system after reducing the pressure in the chamber and supplying the reactive species into the chamber through the control valve.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Legein et al. (2012/0296032) in combination with Gautam et al. (2014/0357782) in combination with Elger (2002/0102865) further in combination with Beavers et al. (2012/0273439) and Howard et al. (6,485,616) further in combination with McCullough et al. (6,389,690) and Martin, III et al. (2009/0263641) and Schaffer et al. (2012/0058676) still further in combination with Yasar et al. (6,183,615) and Terashima et al. (2010/0297786) process to supply the coating material to the deposition chamber after the chamber has been pressurized as evidenced by Kawaura (2004/0228982).
Regarding claim 15, the claimed high volume of components, Legein et al. (2012/0296032) depicts about a dozen devices, which can be disassembled to coat each piece prior to coating, and therefore it is the Examiner's position that this would encompass the claimed “high volume”.  Elger (2002/0102865) teaches a "large number of units" and would also encompass "high volume" and “100 or more".  Beavers et al. (2012/0273439) teaches a “large number” [0006].  Martin, III et al. (2009/0263641) depicts the supply system located above the coating chamber (Fig. 2).  Gautam et al. (2014/0357782) teaches laser etching as a pretreatment for coating.  Schaffer et al. (2012/0058676) teaches removing parylene coating by pulsed laser ablation [0261].

Regarding claim 18, Martin, III et al. (2009/0263641) teaches passivating coating and Kawaura (2004/0228982) teaches oxidizing treatments.  Gautam et al. (2014/0357782) teaches roughening the surface with chemical etching including plasma and also laser [0074].
Regarding claim 19, Legein et al. (2012/0296032) teaches plasma cleaning [0035].  Gautam et al. (2014/0357782) teaches roughening the surface with chemical etching including plasma and also laser [0074].
  Regarding claim 21, Yasar et al. (6,183,615) teaches heating treatments which would be inclusive of the claimed drying (col. 2, lines 25-30).
Regarding claims 20,21,24 and 25, Legein et al. (2012/0296032) teaches disassembling and reassembling the devices to coat the individual parts [0014] and [0030].
Regarding claims 22 and 23, Legein et al. (2012/0296032) teaches that the newly coated devices are more water resistant than before which indicates that an inspection treatment has been performed to assess this and hence would meet the claimed limitation. 

Response to Arguments
Applicant’s arguments with respect to claims 15 and 17-25 have been considered but are moot in view of the newly applied rejection.

Schaffer et al. (2012/0058676) teaches this as detailed above.  

Applicant argued impermissible hindsight due to the number of references applied.
The Examiner disagrees.  As detailed above, the combination of references teaches protective coatings including parylene and coating apparatus structures for applying the coating.  While the Examiner acknowledges the fact that the rejection applies an unordinary amount of references, Applicant has amended the claims in minor ways to overcome the rejection and these minor amendments result in further search for the structure of the apparatus or the processes performed therein and the combination would be applicable as they all are directed toward producing electronic devices.  The Examiner has expressed to Applicant that no inventive concept is envisioned as coating protective layers by the claimed apparatus is well known, but Applicant continuously picks out differences and amends the claims based on the differences and not on the invention itself.   The Examiner has expressed in several interviews that there appears to be no inventive concept, however, Applicant chooses to make amendments to the structure of the apparatus or the particular process applied to the devices and argues that they are not taught which results in a further search and an additional reference is applied to teach what is argued as not taught such as in this case a treatment of the coating material by laser ablation to remove unwanted coating.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715